Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered March 30, 2015. The order denied the motion of third-party defendant for summary judgment dismissing the third-party complaint.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs, the motion is granted, and the third-party complaint is dismissed.
Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Joanna Baker (plaintiff) in a rear-end collision when a vehicle operated by third-party defendant (Hurysz), in which plaintiff was a passenger, was rear-ended by a vehicle operated by defendant-third-party plaintiff (Savo). Savo commenced a third-party action against Hurysz *1369seeking indemnification and/or contribution. We agree with Hurysz that Supreme Court erred in denying her motion seeking summary judgment dismissing the third-party complaint.
“[A] rear-end collision with a stopped or stopping vehicle creates a prima facie case of negligence with respect to the operator of the moving vehicle, and imposes a duty on the operator of the moving vehicle to come forward with an adequate, [non-negligent] explanation for the accident” (Barron v Northtown World Auto, 137 AD3d 1708, 1709 [2016] [internal quotation marks omitted]; see Tate v Brown, 125 AD3d 1397, 1398 [2015]; Ruzycki v Baker, 301 AD2d 48, 49 [2002]). In support of her motion, Hurysz submitted evidence that she had stopped her vehicle after a pickup truck stopped directly in front of her, and the collision occurred after Hurysz’s vehicle had been stopped for at least 15 seconds (see Kovacic v Delmont, 134 AD3d 1460, 1461 [2015]). We therefore conclude that Hurysz established her entitlement to judgment as a matter of law (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition to the motion, Savo submitted the deposition testimony of the parties, which failed to provide a non-negligent explanation for the rear-end collision and therefore failed to raise an issue of fact sufficient to defeat the motion (see id.).
Present — Whalen, P.J., Smith, NeMoyer, Curran and Scudder, JJ.